FILED
                              UNITED STATES DISTRICT COURT                                      JUN 15 2010
                              FOR THE DISTRICT OF COLUMBIA                           :   8rk.   u.s. District & Bankruptcy
                                                                                         urts tor the District of Columbia

Gene Allen,                                   )
                                              )
               Petitioner,                    )
                                              )
       v.                                     )       Civil Action No.          10 1001
                                              )
The United States Supreme Court Office        )
of the Clerk,                                 )
                                              )
               Respondent.                    )




                                   MEMORANDUM OPINION

       This matter comes before the court on the plaintiff's pro se petition for a writ of habeas

corpus and application to proceed in forma pauperis. The Court will grant the application to

proceed in forma pauperis and will dismiss the petition for lack of jurisdi ction.

       Plaintiff is an inmate in the Lovelock Correctional Center, in Lovdock, Nevada, serving a

sentence imposed by a Nevada state court. See Compl. at 1 & Ex. H. He filed this habeas

petition, captioned as one filed under 28 U.S.c. § 2244, but construed as one under § 2254, after

the Clerk of the United States Supreme Court refused to accept his petition for a writ of

certiorari without the docketing fee. Id at 3. He appears to allege that this refusal violates his

criminal rights, and he also appears to challenge the validity of his state conviction. Id at 5-7.

       Federal court review of state convictions is available under 28 U.S.C. § 2254 but only

after the exhaustion of available state remedies. See 28 U.S.C. §2254(b)(1). Thereafter, "an

application for a writ of habeas corpus [] made by a person in custody under the judgment and

sentence of a State court ... may be filed in the district court for the district wherein such person
is in custody or in the district court for the district within which the State court was held which

convicted and sentenced [petitioner] and each of such district courts shall have concurrent

jurisdiction to entertain the application." 28 U.S.C. § 2241(d). To the extent that petitioner has

exhausted his state remedies, his federal recourse lies in the United States District Court for the

District of Nevada.

       A separate final order accompanies this memorandum opinion.


                                                                         1J...tr
                                                                                -
                                                                       istri(:t Judge